Citation Nr: 1412375	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-48 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses for services rendered at a private hospital on January 20, 2009, and January 21, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran retired from active duty in January 1977 after completing 20 years and 6 months of active duty service. 

This matter, initially before the Board in November 2011, is on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Health Care System in Gainesville, Florida.  This decision is shown to have denied a claim for "unauthorized" medical services.  

The Board, in November 2011, remanded the claim so that the Veteran could be scheduled for a hearing to be conducted by a Veterans Law Judge.  In February 2014, the undersigned Veterans Law Judge conducted a hearing via videoconference.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

.
REMAND

Here, the Veteran is seeking to be reimbursed for the cost of medical expenses  incurred while he was hospitalized at Memorial Hospital in Jacksonville, Florida, from January 20 to 21, 2009.  

Review of the record shows that the Veteran was in fact admitted into Memorial Hospital on January 20, 2001, and that a biventricular implantable cardioverter-defibrillator was implanted during the admission.  The Veteran is service-connected for coronary bypass surgery, rated 100 percent disabling.  

At his February 2014 hearing, the Veteran provided sworn testimony, to the effect that it was his belief that his January 2009 treatment provided at Memorial Hospital had been essentially authorized by the Jacksonville VA clinic.  It was added that he was contacted by the Durham VA Medical Center (VAMC) within one month of the procedure so that follow up treatment could be scheduled.  This contact, argues the Veteran, implies that the VA had in some respect authorized the implant procedure.

Of record is a VA addendum note, dated January 16, 2009, showing that the Veteran had called the cardiology department.  It noted that he was scheduled for "AICD" (automatic implantable Cardioverter-Defibrillator) placement January 20, 2009, at Memorial Hospital.  

Of significant note, at the hearing the Veteran's daughter indicated that the Veteran had received a letter from the North Florida/South Georgia Veterans Health System in Gainesville which indicated that two particular periods of hospitalizations had been approved.  This letter, undated, was entered into evidence the same day as the February 2014 hearing.  Review of the letter shows that one such hospitalization took place from November 23, 2008, and December 11, 2008, at the Orange Park Medical Center, and the other, at Memorial Hospital in Jacksonville on January 20, 2009 through January 21, 2009.  This later date is the period of hospitalization subject to the instant appellate review.  The letter states, in pertinent part, that medical expenses relating to the "episode of care" provided at Memorial Hospital in January 2009 was shown to have been approved.  The Board parenthetically observes that both this undated letter, and the May 2010 statement of the case (SOC), were signed by the same person.  


In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If payment was not pre-authorized, the analysis then proceeds to whether payment or reimbursement for the non-preauthorized services is warranted.

According to the SOC, the Veteran's claim for payment or reimbursement of medical expenses incurred at Memorial Hospital on January 20 and 21, 2009, was denied because guidelines prohibit payments for a pre-planned admission.  The SOC also noted that the Veteran had ample time to obtain pre-authorization and that VA facilities were feasibly available for care.  However, it is alleged by the Veteran that his treatment was in fact pre-authorized by VA (in which case the bases for the denial of reimbursement would not apply).

As noted above, the Veteran in this case contends that his January 2009 treatment at Memorial Hospital was approved (i.e., pre-authorized) by VA.  He also contends, as noted, that the implant procedure was coordinated between Memorial Hospital and the Jacksonville VA clinic.  As such, additional development of the evidence needs to be undertaken.  

Consequently, the following questions must be addressed:  (1)  Were the services the Veteran received at Memorial Hospital on January 20 and 21, 2009, pre-authorized by VA?  (2)  If not, is reimbursement nonetheless warranted (to include the matters of whether or not there was a medical emergency?)  As the record is unclear as to what, if anything, was pre-authorized when the received treatment on the aforementioned dates, further development of the evidentiary record is clearly indicated. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The VAMC should associate with the record complete copies of reports/notations of any (and all) communications between the VA Jacksonville clinic and the Veteran before the Veteran' treatment at Memorial Hospital on January 20 to 21, 2009.  In particular, the VAMC should verify the date of the letter of record, shown to have been mailed to the Veteran, which informed him that "medical expenses" for this "episode of care" had been approved.  

2.  With appropriate releases from the Veteran, the VAMC should secure for the record from Memorial Hospital complete copies of all records/communications in their possession regarding any contacts with VA (including the Jacksonville VA clinic) pertaining to the Veteran's admission at Memorial Hospital on January 20, 2009, through January 21, 2009.  Of particular interest are any records pertaining to VA pre-authorization for treatment at Memorial Hospital for these specified dates (i.e., indicating whether such was sought/provided). 

3.  The VAMC should arrange for any further development indicated, and then readjudicate the Veteran's claim for reimbursement (addressing first the allegation that the services the Veteran received at Memorial Hospital on January 20, 2009, and January 21, 2009, were pre-authorized, and if not whether reimbursement for unauthorized medical expenses is warranted).  If it remains denied, the VAMC should issue an appropriate supplemental SOC (SSOC)) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



